Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about February 8, 2005, which, upon a fact-finding determination that respondent father derivatively abused and neglected the subject children, placed the children in the custody of petitioner New York City Administration for Children’s Services for a period of 12 months and denied respondent’s request for visitation, unanimously affirmed insofar as it brings up for review the fact-finding determination, and the appeal otherwise dismissed, without costs.
The court’s finding of derivative abuse and neglect was supported by a preponderance of the evidence. Respondent’s admitted sexual abuse of four other children under the age of 14 with *396whom he had a paternal and close relationship between 1996 and 1999 demonstrated such an impaired level of parental judgment as to create a substantial risk of harm to the subject children (see Matter of Vincent M., 193 AD2d 398, 404 [1993]). Further, respondent, carrying a knife, threatened to kill himself, the children’s mother and the three subject children, and took the youngest child from the mother and transported him to another borough. Additionally, respondent assaulted the mother in open court.
Respondent’s challenge to the court’s denial of his request for visitation and photographs is academic, as the order of disposition has expired by its own terms (see Matter of Fred Darryl B., 41 AD3d 276, 277 [2007]). In any event, the denial was warranted, given, inter alia, the children’s ages, the distance that they would have to travel to visit respondent in prison, respondent’s failure to engage in rehabilitative services, his repeated threats of violence, and his erratic and disruptive behavior throughout the proceedings, which evinced an impaired level of judgment (see Gregory C. v Nyree S., 16 AD3d 142, 143 [2005], lv denied 5 NY3d 702 [2005]). Concur—Lippman, P.J., Marlow, Williams and Gonzalez, JJ.